Title: Enclosure: John Barnes’s Account with Tadeusz Kosciuszko, 25 June and 8 September 1814
From: Barnes, John
To: Kosciuszko, Tadeusz (Thaddeus) Andrzej Bonawentura



            Genl Kosciusko In a/c with John Barnes in a/ Sales of his Penna Bank Stock & Subscripn to the US. Loan of 25 Millions of Dollars—
            
              
                1814.
                
                Dolls  Cts
              
              
                May 
                25th
                To Wm Whann Cashr Bank of Columa for my Subscrips—in Name of Thos Jefferson—to the loan of 25 Millions US. a 88 for 100.
                $2,500
                
              
              
                June
                25th
                July 25. & Sepr 8th Each for $2,500
                7.500
                10,000
              
              
                
                
                To 1 per Cent on paymts made and discts charged JB. at Bank on his Notes given
                
                100
              
              
                 
                
                To Bale due this Accot Card to former Accot
                
                802
              
              
                
                
                
                
                10.902
              
              
                
                
                Per Contra—
                
                
              
              
                June 
                4th & 8th
                By Sale made of G K. 20 shares of Penna Bank stock of $400 each a 138 ⅌Ct adce on each share is equal to 552 ⅌ share
                11.040
                
              
              
                
                
                 deduct the Usual Brokerage & Merchantile Commissns a 1¼ per Cent
                }
                138
                
              
              
                
                
                
                
                10.902
              
            
            
              
                E E.
                  George Town Coa 
              
              
                
                25 June & 8 Sepr 1814.
              
              
                
                John Barnes.
              
            
          